Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " wherein the auxiliary flexion structure " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation " wherein the tertiary void " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 and 10-18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Foster et al. (US 20110155548).

1. Foster et al. teach:
An electrostatic MEMS device 100, comprising: 
a first movable plate 1300 suspended adjacent to a first substrate 1000 and coupled to the first substrate by four pairs of spring beams 1330, wherein the first plate has a square shape with four perpendicular edges (figure 3), and wherein the each pair has two spring beam members (figure 3) and wherein the two members are substantially collinear (figures 3 & 4) and are disposed adjacent to each of the four edges; 
at least one electrical contact 2122 formed on a second substrate 2000, wherein the first plate is configured to move toward the at least one electrical contact; and 
a seal 1400 + 2700 which couples the first substrate to the second substrate, and seals the MEMS switch (para 0070).

2. Foster et al. teach:
 The electrostatic MEMS device of claim 1, wherein each of the pairs of spring beams are attached to the substrate by an anchor point at about the midpoint between the two members of the pair of spring beams (para 0015 & figure below).

    PNG
    media_image1.png
    709
    734
    media_image1.png
    Greyscale

3. Foster et al. teach:
 The electrostatic MEMS device of claim 1, wherein each pair of spring beams is defined by a primary L-shaped void 1350 and a secondary void disposed adjacent (also 1350) and parallel to the primary L-shaped void, at least along a portion of the L-shaped void (figure 6).

4. Foster et al. teach:
 The electrostatic MEMS device of claim 1, wherein each spring beam disposed along one side of the first movable plate shares a primary L-shaped void with another spring beam disposed on another side of the first movable plate, wherein the one side and the another side are orthogonal to one another.

    PNG
    media_image2.png
    782
    784
    media_image2.png
    Greyscale

5. Foster et al. teach:
The electrostatic MEMS device of claim 1, wherein each of the spring beams is configured to flex during electrostatic actuation of the MEMS device, thereby allowing the first movable plate to move towards the at least one electrical contact when the electrostatic MEMS device is actuated, and provide a restoring force when the actuation is ended.


10. Foster et al. teach:
 The electrostatic MEMS device of claim 1, wherein the first substrate is a silicon-on-insulator substrate including a device layer 1010, a handle layer 1030 and a 
	
11. Foster et al. teach:
 The electrostatic MEMS device of claim 10, further comprising: electrical vias 2110 & 2120 formed through a thickness of the second substrate; and an adjacent electrostatic electrode 2500 formed on the second substrate (figs 1 & 7).

12. Foster et al. teach:
 The electrostatic MEMS device of claim 11, wherein the actuation force arises between the first movable plate and the adjacent electrostatic electrode, when a voltage is applied between the first movable plate and the adjacent electrostatic electrode.



13. Foster et al. teach:
 The electrostatic MEMS device of claim 1, wherein the seal comprises: a gold/indium alloy which bonds the first substrate to the second substrate with a substantially hermetic seal around the MEMS device.

14. Foster et al. teach:
 A method for manufacturing an electrostatic MEMS device 100, comprising: 

forming at least one electrical contact 2122 & 2112 on a second substrate 2000, wherein the first plate is configured to move toward the at least one electrical contact; and 
coupling the first substrate to the second substrate with a seal 2700 + 1400 that seals the MEMS device.

15. Foster et al. teach:
 The method of claim 14, wherein each of the pairs of spring beams are attached to the substrate by an anchor point at about the midpoint between the two members of the pair of spring beams (para 0015 & figure below).

    PNG
    media_image1.png
    709
    734
    media_image1.png
    Greyscale

16. Foster et al. teach:
 The method of claim 14, wherein each pair of spring beams is formed by a primary L-shaped void and a secondary void disposed adjacent to the L-shaped void, at least along a portion of the L-shaped void.



17. Foster et al. teach:
 The method of claim 14, wherein each spring beam disposed along one side of the first movable plate shares a primary L-shaped void with another spring beam disposed on another side of the first moveble plate, wherein the one side and the another side are orthogonal to one another.

18. Foster et al. teach:
 The method of claim 14, wherein each of the spring beams is configured to flex during electrostatic actuation of the MEMS device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. in view of Grutzeck et al. (DE 102017218670).

7. Foster et al. has been discussed above, re claim 1; but does not teach that in addition to the primary L-shaped and secondary voids is a tertiary void, contiguous with the secondary void, and which forms an auxiliary flexion structure, wherein the auxiliary L-shaped flexion structure contributes more flexibility to the movement of the first movable plate.

Grutzeck et al. teach that in addition to the primary L-shaped and secondary voids is a tertiary void, contiguous with the secondary void, and which forms an auxiliary flexion structure, wherein the auxiliary L-shaped flexion structure contributes more 

    PNG
    media_image3.png
    804
    876
    media_image3.png
    Greyscale

Consequently, it would have been obvious that in addition to the primary L-shaped and secondary voids is a tertiary void, contiguous with the secondary void, and which forms an auxiliary flexion structure, wherein the auxiliary L-shaped flexion structure contributes more flexibility to the movement of the first movable plate, as taught Grutzeck et al., so as to add additional stability to the system.

8. Foster et al. has been discussed above, re claim 1; but does not teach that an auxiliary flexion structure is substantially parallel to the pair of spring beams along an edge of the square, along at least a portion of a length of the pair of spring beams.



    PNG
    media_image3.png
    804
    876
    media_image3.png
    Greyscale

Consequently, it would have been obvious that an auxiliary flexion structure is substantially parallel to the pair of spring beams along an edge of the square, along at least a portion of a length of the pair of spring beams, as taught Grutzeck et al., so as to add additional stability to the system.

9. Foster et al. has been discussed above, re claim 1; but does not teach that the tertiary void is also L-shaped, and includes a 90 degree bend, such that the tertiary void 

Grutzeck et al. teach that the tertiary void is also L-shaped, and includes a 90 degree bend, such that the tertiary void is substantially parallel to the secondary void over a portion of its length, and perpendicular to the secondary void over another portion of its length to add additional stability to the system as opposed to having just the primary springs only.

    PNG
    media_image3.png
    804
    876
    media_image3.png
    Greyscale

Consequently, it would have been obvious that the tertiary void is also L-shaped, and includes a 90 degree bend, such that the tertiary void is substantially parallel to the secondary void over a portion of its length, and perpendicular to the secondary void 

19. Foster et al. has been discussed above, re claim 14; but does not teach that in addition to the primary L-shaped and secondary voids is a tertiary void, contiguous with the secondary void, and which forms an auxiliary flexion structure, wherein the auxiliary L-shaped flexion structure contributes more flexibility to the movement of the first movable plate.

Grutzeck et al. teach that in addition to the primary L-shaped and secondary voids is a tertiary void, contiguous with the secondary void, and which forms an auxiliary flexion structure, wherein the auxiliary L-shaped flexion structure contributes more flexibility to the movement of the first movable plate to add additional stability to the system as opposed to having just the primary springs only.

    PNG
    media_image3.png
    804
    876
    media_image3.png
    Greyscale

Consequently, it would have been obvious that in addition to the primary L-shaped and secondary voids is a tertiary void, contiguous with the secondary void, and which forms an auxiliary flexion structure, wherein the auxiliary L-shaped flexion structure contributes more flexibility to the movement of the first movable plate, as taught Grutzeck et al., so as to add additional stability to the system.

20. Foster et al. has been discussed above, re claim 14; but does not teach that the auxiliary flexion structure is defined by an additional L-shaped void formed in the first substrate, adjacent to the first and second voids.



    PNG
    media_image3.png
    804
    876
    media_image3.png
    Greyscale

Consequently, it would have been obvious that the auxiliary flexion structure is defined by an additional L-shaped void formed in the first substrate, adjacent to the first and second voids, as taught Grutzeck et al., so as to add additional stability to the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832